Citation Nr: 1328409	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 
1952.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2008 and July 2010 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office. In October 2008, the 
RO continued a 10 percent rating for bilateral hearing loss, 
and denied service connection for tinnitus, vertigo, 
traumatic brain injury, and otologic disease. In July 2010 
the RO denied the Veteran's TDIU claim. 

The Veteran testified before a Decision Review Officer (DRO) 
sitting at the RO in December 2011, and before the 
undersigned Veterans Law Judge in August 2012 via 
videoconference. Copies of the hearing transcripts are of 
record. During the hearings, the DRO and the undersigned 
identified the issues on appeal, and noted what pertinent 
evidence was outstanding and what evidence might assist in 
substantiating the claims. Additionally, the Veteran through 
his testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims. See Bryant v. Shinseki, 23 Vet. 
App. 488 (2010). 

In a September 2012 decision, the Board denied service 
connection for otologic disease claimed as ear pain; a 
peripheral vestibular condition, claimed as vertigo; as well 
as a rating in excess of 10 percent for bilateral hearing 
loss. The Board also granted the claim for service 
connection for tinnitus, and remanded to the RO via the 
Appeals Management Center (AMC), the claims of service 
connection for residuals of a traumatic brain injury claimed 
as headaches, and TDIU. 

In a February 2013 rating decision the RO effectuated the 
Board's grant of service connection for tinnitus, awarding 
the Veteran a 10 percent rating effective from June 30, 
2008. The RO also granted service connection for traumatic 
brain injury rated as 40 percent disabling effective from 
June 30, 2008. Then in May 2013, the RO granted service 
connection for posttraumatic headaches evaluated at 0 
percent disabling, effective from June 30, 2008. As a 
result, the sole remaining issue on appeal before the Board 
is entitlement to a TDIU. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The Veteran's service-connected disabilities are 
residuals of traumatic brain injury, rated as 40 percent 
disabling, bilateral hearing loss and tinnitus each 
separately rated as 10 percent disabling, and posttraumatic 
headaches, rated at the noncompensable (i.e., zero-percent) 
level, for a combined 50 percent rating. 

2. The Veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining substantially 
gainful employment. 


CONCLUSION OF LAW

The criteria are not met for a TDIU, including for referral 
of this claim for consideration of entitlement to this 
benefit on an extraschedular basis. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist requirements. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including apprising him 
or her of the information and evidence he or she is 
responsible for providing versus the information and 
evidence VA will obtain for him or her. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

These notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007). So this notice must 
include information that a "downstream" disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted. Id., at 486. 

Ideally, this notice should be provided prior to an initial 
unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary notice and 
then readjudicating the claim - including in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively 
in the adjudication of the claim. See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has made clear that VCAA notice 
errors are not presumptively prejudicial, rather, must be 
determined on a case-by-case basis, and that, as the 
pleading party attacking the agency's decision, the Veteran, 
not VA, bears this burden of proof of establishing there is 
a VCAA notice error and, moreover, above and beyond this, 
that the error is unduly prejudicial, meaning outcome 
determinative of the claim. See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009). 

The claims file reveals VCAA compliance by way of letters 
dated in March 2010 and March 2012 regarding a TDIU. The RO 
advised the Veteran of the evidence needed to substantiate 
this claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a). Following the July 2010 denial of the claim, it was 
subsequently readjudicated in the August 2011 statement of 
the case (SOC), and in May 2012 and June 2013 supplemental 
statements of the case (SSOC's), thereby curing any timing 
defects in the notice. 

The RO has obtained the Veteran's service treatment records, 
private records, and VA treatment records. The RO also has 
provided him with VA examinations to assess his service-
connected disabilities, including most recently in April and 
May 2013. The Board remanded the claim in September 2012 for 
additional development. The RO/AMC complied with the 
directives of the Board remand in terms of having him 
undergo the necessary VA compensation examination for 
opinions regarding his employability. Stegall v. West, 11 
Vet. App. 268 (1998). As such, the duty to assist has been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would be capable of 
substantiating his claim. See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal. 


TDIU

The Veteran asserts that because of his service-connected 
disabilities, particularly his hearing loss and tinnitus, he 
has been unable to work since 2009, when he was employed as 
a bus driver, and, therefore, he is entitled to a TDIU. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities - 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there shall be 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
rating to 70 percent or more. For the purpose of one 60 
percent or one 40 percent disability in combination, 
disabilities resulting from a common etiology or a single 
accident will be considered as one disability. 38 C.F.R. § 
4.16(a).

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], 
and only asks for TDIU because of 'subjective' factors that 
the 'objective' rating does not consider." See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age 
or impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19. See also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

But even if a Veteran does not meet these threshold minimum 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may be entitled to a TDIU on an extraschedular basis 
under § 4.16(b), provided he is unable to obtain or maintain 
a substantially gainful occupation by reason of his service-
connected disabilities. 

Where a veteran does not meet the percentage requirements, 
but there is evidence of unemployability, the claim for TDIU 
will be referred to the Director of VA's Compensation and 
Pension Service. 38 C.F.R. § 4.16(b). If the Veteran does 
not meet the percentage requirements, the Board cannot grant 
TDIU in the first instance, but must first insure that the 
TDIU claim is referred to the Director of C&P for 
adjudication. Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran currently has four service-connected 
disabilities, traumatic brain injury, rated as 40 percent 
disabling; bilateral hearing loss and tinnitus each 
separately, rated as 10 percent disabling; and a 
noncompensable or 0 percent rating for posttraumatic 
headaches. The combined rating for these disabilities is 50 
percent. As such, the Veteran does not meet the criteria for 
consideration for entitlement to a TDIU on a schedular basis 
because the ratings do not satisfy the percentage 
requirements. Therefore, a TDIU rating is not assignable 
under 38 C.F.R. § 4.16(a). 

Nevertheless, as mentioned above, the Veteran may be 
entitled to a TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of the effects 
of his service-connected disabilities. 38 C.F.R. § 4.16(b). 

Factual Background

In a February 2010, VA Form 21-4192, VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits, from an employer, a bus company, it 
was reported that the Veteran had been employed as a bus 
driver from 1998 to March 2009. He last worked in November 
2008, and it was reported that he was not working because he 
was medically unable to drive a bus. 

In an April 2010 VA audiological examination, it was 
reported that the Veteran had hearing loss, left ear worse 
than right. The diagnostic summary revealed that the Veteran 
had mild to moderate right ear hearing loss, and moderately 
severe to severe hearing loss in the left ear. 

In an April 2010 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, in addition 
to data previously reported concerning his unemployment, he 
reported that his loss of hearing prevented him from 
securing or following substantially gainful employment. He 
reported a high school education.

In a VA Form 21-4138, Statement in Support of Claim, 
received in April 2010, the Veteran reported that he had a 
blurred vision attack in November 2008 while driving a bus. 
He reported that clinical findings revealed he had three 
blocked arteries and a cardiologist would not sign papers 
for him to return driving a bus. He stated that subsequently 
a VA physician had stated in papers that the Veteran was a 
poor risk for driving students. 

VA outpatient treatment records through 2011 show that the 
Veteran received treatment for several physical and medical 
problems including but not limited to coronary artery 
disease, diabetes mellitus, cataracts, peripheral vascular 
disease, and degenerative joint disease of the knees. 

In April 2012, the Veteran underwent a VA audiologic 
examination as well as an ear examination. The Veteran's 
bilateral sensorineural hearing loss and tinnitus were 
reported. The examiner reported that the Veteran's hearing 
loss and tinnitus did not impact ordinary conditions of his 
daily life, including his ability to work. The Veteran's 
gait was noted as normal. Romberg test, Dix-Hallpike test 
for vertigo, and limb coordination test were also normal or 
negative. The examiner indicated that the Veteran does not 
have true vertigo and that his off balance feeling is 
probably vascular in origin. 

In a November 2012 VA neurology examination, it was reported 
that the Veteran had a traumatic brain injury. Testing 
revealed mild impairment of memory, attention, concentration 
or executive functions resulting in mild functional 
impairment. Subjective symptoms not interfering with work 
included mild or occasional headaches and mild anxiety. The 
Veteran had headaches four times per year that lasted 15 to 
20 minutes. It was reported that the Veteran also had one or 
more neurobehavioral effects that did not interfere with 
workplace interactions. The Veteran's hearing loss and 
headaches were attributed to his traumatic brain injury. 

It was indicated that the residual conditions related to the 
traumatic brain injury did not impact his ability to work. 
The examiner stated that the Veteran's headaches, profound 
deafness, and cognitive difficulty in the aggregate would 
make work necessitating conversation or intact cognition 
difficult. It was then stated that the Veteran's 
posttraumatic headaches did not prevent employment and he 
had cognitive function and hearing loss. 

In an April 2013 VA medical examination for headaches, it 
was reported that the Veteran had tension headaches three 
times per month, and that when they occurred he generally 
closed his eyes and relaxed. He also used aspirin for 
treatment and they were on the left side of his head. It was 
reported that the headaches did not impact his ability to 
work. A VA psychiatric examination in May 2013 revealed no 
psychiatric diagnosis, although some mild memory loss was 
reported.

Voluminous VA treatment records in the Veteran's electronic 
("Virtual VA") file through May 2013, show that he received 
treatment primarily for nonservice-connected disorders, 
including for coronary artery disease, cataracts, and a 
total right knee replacement. 

Analysis

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons or bases for its 
rejection of any material evidence favorable to the 
claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). To 
this end, the Board is charged with the duty to assess the 
credibility and weight given to evidence. Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001). 

The Board has had the opportunity to review the entire 
record and concludes that in this case, the evidence of 
record fails to show that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected traumatic brain injury, bilateral hearing 
loss and tinnitus, and posttraumatic headache disabilities.

It is noted that the Veteran's subjective symptoms from his 
traumatic brain injury have clinically been described as 
mild, as well as his headaches have also been described as 
mild. Importantly, it must also be mentioned that medical 
opinions provided in the recent past have consistently 
indicated that the Veteran's service-connected disabilities, 
his traumatic brain injury, bilateral hearing loss and 
tinnitus, and headaches did not did not impact his ability 
to work. The Board assigns significant probative value to 
this evidence. The Board is aware that it has also been 
reported at one point clinically, that the Veteran's 
traumatic brain, headache, and hearing loss disabilities in 
the aggregate would make work difficult, but there is no 
medical evidence at all that shows these disabilities make 
it unable for the Veteran to secure or follow a 
substantially gainful occupation. 

The clinical evidence, particularly VA outpatient treatment 
records from the recent past, show that the Veteran has 
several nonservice-connected physical disabilities that 
potentially affect his employability. In fact the Veteran 
has himself reported that his nonservice-connected heart 
problems, diagnosed as coronary artery disease, was the 
cause for his inability to return to his last employment as 
a bus driver back in late 2008. So it must be said that the 
Veteran's other nonservice-connected disabilities complicate 
his functional ability, at least in terms of employability. 
While the Veteran's service-connected disabilities are 
significant in terms of their impact on his ability to 
function. To the extent the service-connected traumatic 
brain injury, hearing loss, tinnitus, and headache 
disabilities affect the Veteran's employment, the assigned 
schedular ratings for the disabilities compensate the 
Veteran for such impairment. 

The Board has considered the Veteran's lay statements and 
testimony from his personal hearing at VA. It must also be 
mentioned that the Veteran's assertions, albeit some of them 
contradictory, represent the only evidence of record 
establishing that his service-connected disabilities, alone, 
render him unable to secure or follow substantially gainful 
employment. These assertions may not be considered 
competent, however, as the record does not reflect that he 
possesses a recognized degree of medical knowledge to 
provide a medical opinion on this determinative issue. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
Thus, referral for extraschedular consideration is not 
appropriate and a TDIU rating is not warranted. See 38 
C.F.R. § 4.16(b). 

For these reasons and bases, the Board concludes that a 
preponderance of the evidence is against this claim for a 
TDIU, including on an extraschedular basis. In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56(1990). 



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, to 
include on an extraschedular basis, is denied



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


